Citation Nr: 1456819	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  14-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for tinnitus.  

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to October 1947 and from January 1951 to December 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a psychiatric disorder, claimed as PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim of service connection for tinnitus in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in this matter is harmless and will not be further discussed.   

Law and Regulation

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  



Facts and Analysis

The Veteran asserted in his notice of disagreement (NOD) that while in the military, he was a cannoneer, and was exposed to acoustic trauma on a routine basis.  
The Veteran's military occupational specialties (MOS) included auto mechanic, armored basic, and military police.  As the MOS of armored basic is consistent with the Veteran's statements in his NOD, and the MOS of auto mechanic is also consistent with exposure to loud noises, acoustic trauma in service is established.  

The Veteran also asserted in his NOD that he has experienced constant ringing in his ears since he was in the military.  This statement is supported by the Veteran's July 2012 statement in his VA examination that he has experienced constant bilateral tinnitus for many years.  In a June 2013 VA treatment note the Veteran reported intermittent bilateral tinnitus for many years, and stated that he was unable to recall when exactly it began.  The Veteran, as a lay person, is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

A July 2012 VA examiner was unable to give an opinion without resorting to speculation as no military audiograms were available, and she stated that if documentation of the existence of tinnitus at discharge from the military is missing, it is nearly impossible to determine whether tinnitus later in life is the result of noise exposure during military service.  The examiner's inability to give an opinion as well as the fact that she did not take into consideration the Veteran's competent lay statements as to the onset of his tinnitus limits the probative value of this examiner's opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, if tinnitus becomes manifest to a degree of 10 percent or more within one year from the date of termination of service, it will be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the periods of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has made conflicting statements in that he asserted in his NOD that he experienced constant bilateral tinnitus since he was in the military, and in June 2013 reported intermittent bilateral tinnitus for many years, but was unable to recall when it began.  Although there are some contradictions in these statements, they both support the assertion that the Veteran has experienced some form of tinnitus for many years.  The fact that the Veteran could not recall in June 2013 when his tinnitus began does not necessarily contradict the Veteran's assertion in August 2012, when he stated the onset of his tinnitus in his NOD.  Therefore, the Board finds that the Veteran's statement that he has experienced tinnitus since service to be credible, and presumes that the Veteran's tinnitus was incurred in service.     

Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A VA examination was conducted in July 2012 in which the examiner asserted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria, and that the Veteran does not have a mental disorder that conforms with DSM-IV criteria.  However, VA treatment records indicate that the Veteran is receiving treatment for major depressive disorder and a cognitive disorder not otherwise specified.  The Board particularly notes diagnoses for these disorders in August 2013 and October 2013.  As the Veteran now has diagnoses of psychiatric disorders, a new VA examination should be scheduled upon remand to obtain an opinion on the etiology of those disorders.  See Barr v. Nicholson,
21 Vet. App. 303 (2007).  

In his Form 9, the Veteran asserted that his hearing loss was first documented in the 1980s in Tampa, Florida.  These relevant treatment records are not associated with the claims file, and should be obtained upon remand.  38 C.F.R. § 3.159(c).  

The July 2012 examination also contained a statement from an examiner that the examiner could not provide the requested opinion as to the Veteran's hearing loss without resorting to speculation, as there are no military audiograms available except for a whisper test.  Upon remand, a supplemental opinion should be obtained in the hopes that the additional treatment records allow an examiner to provide an etiological opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify the Tampa, Florida facility where he received treatment for hearing loss in the 1980s, as discussed in his Form 9.  After obtaining any necessary authorization, contact any treatment provider identified by the Veteran and request all records related to the Veteran, to include treatment for hearing loss in the 1980s.  All attempts to obtain these records must be documented in the claims file.  Any negative replies must be in writing, and associated with the file.  

If the treatment facility identified by the Veteran is a private facility, the AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)). 

If the Veteran identifies a VA treatment facility, and the records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Thereafter, obtain a supplemental audiological opinion by an appropriate medical professional who has not opined on this matter before.  After reviewing the claims folder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss originated in service or is otherwise related to any event therein.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical 

science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the examiner feels that an additional physical examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  

3.  Schedule the Veteran for a psychiatric examination with an appropriate examiner.  After reviewing the claims folder and performing a psychiatric examination of the Veteran, the examiner is asked to identify any diagnosable psychiatric disorder.  The examiner is specifically asked to discuss the diagnoses of major depressive disorder and cognitive disorder not otherwise specified contained in August 2013 and October 2013 VA treatment records.  

For any psychiatric disorder so identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the psychiatric disorder originated in service or is otherwise related to service.  

A full and complete rationale is required for the opinion expressed.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


